Title: Thomas Eston Randolph to Thomas Jefferson, 20 June 1816
From: Randolph, Thomas Eston
To: Jefferson, Thomas


          
            Dear Sir
            Ashton 20th June 1816
          
          I am much obliged to you for your kind attention in sending Mr Crowninshields letter—Mann received his warrant by the last Mail—and immediately wrote to the Secty of the Navy soliciting to be order’d into active service—of which there appears no prospect.
          From the date of his acceptance his pay (half pay) commences, and could he be order’d on duty as a supernumery, he would be willing to serve without additional pay—Will you have the goodness to inform me if there will be any impropriety in making an application to that effect he is anxious to gain experience in his profession and from my knowledge of the service, I am aware that he has no time to lose—your advice will be received with many thanks—
          With respect to the application which I made to you to give me additional time to pay the first quarters Rent of in Flour—for the Mill, it was made in consequence of my fears that a sufficiency of Wheat would not be sent into the Mill to enable me to pay the customers their dues and leave a surplus equal to the discharge of the Rent—which is payable the 1st of Octr—the profits of 2000 bushels with very good grinding will leave a small deficiency—all that I wanted to guard against, was, that I should not be obliged to buy Flour at an extravagant price to pay a Rent which the Mill cannot make at that early period—I hope you will do me the justice to believe that I do not wish to derive any undue advantage or to make difficulties where none exist—I lament that the
			 payments of Rent have lately been made with much irrel irregularity, and have been fearful that you have suffer’d some inconvenience therefrom—but I confidently hope such will not be the case hereafter—for which reason I have taken a Miller into partnership with me—who is fully competent to his business, and disposed to do justice and be accomodating to the customers—
          claser
          With this explanation suffer me to add, that I do not mean to be troublesome, but on the contrary that I wish to avoid it by a perfect understanding in the outset—after which I trust every thing will go on smoothyly—very Affectionately Yours
          Thos Eston Randolph 
        